                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

CHRISTOPHER FOSTER,                            :   Case No. 1:16-cv-920
                                               :
         Plaintiff,                            :   Judge Timothy S. Black
                                               :   Magistrate Judge Stephanie K. Bowman
vs.                                            :
                                               :
STATE OF OHIO, et al.,                         :
                                               :
         Defendants.                           :

                       DECISION AND ENTRY
           ADOPTING THE REPORTS AND RECOMMENDATIONS
      OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 112, 126) AND
               TERMINATING THIS CASE IN THIS COURT

         This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on September 12,

2018, submitted a Report and Recommendation (the “First R&R”). (Doc. 112). Plaintiff

filed objections to the First R&R on October 9, 2018. (Doc. 117). The Magistrate Judge

subsequently submitted a second Report and Recommendation (the “Second R&R”) on

December 21, 2018. (Doc. 126). Plaintiff filed untimely objections to the Second R&R

on January 10, 2019. (Doc. 127).

         After reviewing the First and Second R&Rs, Plaintiff’s objections, and the

voluminous record in this case, and in the numerous state and federal actions Plaintiff has

filed during his incarceration, the Court finds that Plaintiff’s objections are not well-

taken.
       First, consistent with prior R&Rs and Orders (Docs. 12, 25, 43, 98, 101), the Court

finds that Plaintiff’s excessive force claims against various Defendants, his deliberate

indifference claims against Dr. Faisal Ahmed, and all claims against Defendant Warden

Erdos should be dismissed.

       Next, the Court agrees with the Magistrate Judge’s analysis that Defendant Bear

and Dyer’s motion for summary judgment on Plaintiff’s Eighth Amendment excessive

force and conditions-of-confinement claims should be granted. As the Magistrate Judge

details in the Second R&R, no evidence in the record supports either the subjective or

objective components of an excessive force claim. (See Doc. 126 at 22–25). Moreover,

Plaintiff fails to state a conditions-of-confinement claim because, as the Magistrate Judge

discusses in detail, the record contains no evidence demonstrating that Plaintiff was

incarcerated under conditions that posed a substantial risk of serious harm. (Id. at 25–

33). Additionally, the Court agrees with the Magistrate Judge’s finding that Defendants

Bear and Dyer are entitled to qualified immunity on both claims. (Id. at 33–34).

Accordingly, the Court agrees with the Magistrate Judge’s recommendation that

Defendants’ motion for summary judgment (Doc. 113) should be granted and Plaintiff’s

third motion for summary judgment (Doc. 108) should be denied.

       The Court also concurs with the Magistrate Judge’s recommendation that

Plaintiff’s other motions, including a motion for sanctions (Doc. 102), a motion to reverse

this Court’s Order adopting the Report and Recommendation of the Magistrate Judge

(Doc. 104), a motion trumping penological interests that aren’t legit . . . (Doc. 105), and

a motion to strike the Defendants’ notice and/or motion to strike the video exhibit


                                             2
submitted in support of Defendants’ motion for summary judgment (Doc. 120) should be

denied

      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that Plaintiff’s objections (Docs. 117, 127) should be and are hereby

OVERRULED and the Reports and Recommendations (Docs. 112, 126) should be and

are hereby ADOPTED in their entirety.

         Accordingly, for the reasons stated above:

         1) The Court DISMISSES all claims against Officer Rardin, Officer Neff, Officer
            Parish, John Doe Officer, Steven Workman, Dr. Ahmed, and Warden Erdos
            consistent with prior Reports and Recommendations and Orders (Docs. 12, 25,
            43, 98, 101).

         2) Plaintiff’s motion for sanctions (Doc. 102) is DENIED.

         3) Plaintiff’s motion to reverse Order Adopting Report and Recommendation
            and/or motion for summary judgment (Doc. 104) is DENIED.

         4) Plaintiff’s motion trumping penological interests that aren’t legit, etc. (Doc.
            105) is DENIED.

         5) Plaintiff’s third motion for summary judgment (Doc. 108) is DENIED.

         6) Defendants’ motion for summary judgment (Doc. 113) is GRANTED and all
            remaining claims are dismissed

         7) Plaintiff’s motion to strike the Defendants’ notice and/or motion to strike the
            video exhibit submitted in support of Defendants’ motion for summary
            judgment (Doc. 120) is DENIED.

         8) The Clerk shall enter judgment accordingly, whereupon this case is
            TERMINATED from the docket of this Court.



                                               3
        IT IS SO ORDERED.

Date:         1/15/19
                                Timothy S. Black
                                United States District Judge




                            4
